Citation Nr: 1043530	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Entitlement to service connection for chronic athlete's foot.

2.	Entitlement to service connection for right wrist condition 
with pain.

3.	Entitlement to service connection for sinusitis (claimed as 
sinus congestion).

4.	Entitlement to service connection for headaches, secondary to 
service-connected degenerative disc disease of the cervical 
spine.

5.	Entitlement to an initial rating higher than 30 percent for 
gastroesophageal reflux disease (GERD) with irritable bowel 
syndrome (IBS).

6.	Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the cervical spine. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to April 
2006.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. Following the grant of service connection for 
gastrointestinal and cervical spine disorders, the Veteran now 
appeals the initial assigned disability ratings for these 
conditions. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability,             VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity of 
it since the effective date of service connection). Also appealed 
is the denial of service connection for athlete's foot, right 
wrist disorder, sinusitis, and headaches, the last condition 
claimed as secondary to the service-connected cervical spine 
disorder. 

Previously, the RO recognized as a distinct issue on appeal the 
matter of service connection for tension headaches (claimed as 
head pain). However, this condition  is virtually identical to 
the claimed condition of "headaches," already the subject of 
this appeal. In both instances, the Veteran states the same 
theory of recovery, that his headaches were brought upon by his 
cervical spine disorder. Consequently,          for the sake of 
clarity, the Board has set forth a single claim as above on the 
title page, encompassing the issue of service connection for 
headaches.  

There were also several issues mentioned by Statement of the Case 
(SOC) as to which the Veteran on a VA Form 9 (Substantive Appeal) 
expressly indicated he   did not intend to pursue before the 
Board -- claims for service connection for allergic rhinitis, 
degenerative changes of the right ankle, and right shoulder 
arthritis, and for increased rating for service-connected scars 
for the right wrist, and bilateral inguinal hernias. Hence, these 
matters are no longer on appeal, and the Board's analysis turns 
to those issues which the Veteran has since actively pursued               
on appeal.


FINDINGS OF FACT

1.	The Veteran does not presently have tinea pedis involving the 
right foot. To the extent there is athlete's foot on the left 
lower extremity, the competent evidence does not establish that 
this condition was incurred during military service. 

2.	During military service, the Veteran underwent a series of 
surgeries upon his right wrist following an initial injury. There 
is competent and probative evidence establishing that he 
continues to have post-operative residuals of a right wrist 
condition in addition to external surface scars, which has been 
diagnosed as tenosynovitis.

3.	Sinusitis was not incurred in or aggravated during military 
service.

4.	The competent evidence does not establish that the Veteran's 
headaches are secondarily related to his service-connected 
degenerative disc disease of the cervical spine. 

5.	The predominant disability involving the Veteran's service-
connected gastrointestinal disorder is GERD, which is manifested 
by at most, persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, and productive of considerable 
impairment of health.

6.	The most pronounced limitation of motion findings for the 
cervical spine establish forward flexion to 40 degrees, with no 
additional lost mobility attributed to functional loss, and total 
range of motion greater than 170 degrees. There is no indication 
of muscle spasm or severe guarding. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for chronic 
athlete's foot.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2010).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria 
are met for service connection for tenosynovitis of the right 
wrist. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.	The criteria are not met for service connection for sinusitis. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.	The criteria are not met for service connection for headaches, 
secondary to service-connected degenerative disc disease of the 
cervical spine. 38 U.S.C.A.          §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.655 (2010).

5.	The criteria are not met for a higher initial rating than 30 
percent for GERD         with IBS. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 3.655, 4.1, 4.3, 4.7, 4.10, 4.113; 4.114, 
Diagnostic Code 7346 (2010).

6.	The criteria are not met for a higher initial rating than 10 
percent for degenerative disc disease of the cervical spine. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.655, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5242 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Through VCAA notice correspondence dated from April 2006 through 
May 2007, the RO informed the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the April 2006 notice correspondence 
provided information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The 
Court of Appeals for Veteran's Claims (Court) in Pelegrini II 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. 
§ 3.159(b)(1). Here, the VCAA notice correspondence preceded the 
adjudication of the claims presented through issuance of June 
2006 and July 2007 RO rating decisions, and thus comported with 
the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), private treatment records, and arranging for the Veteran 
to undergo VA medical examinations. See 38 C.F.R. §4.1 (for 
purpose of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
In support of his claims, the Veteran has provided several 
personal statements. There is no objective indication of any 
further relevant information or evidence that must be associated 
with the record. He has not requested a hearing in connection 
with this matter. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 
Service connection may also be granted for a disease diagnosed 
after discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

A.	Athlete's Foot

Service medical history does not include any indication of 
complaints, symptoms or diagnosis regarding the condition of 
athlete's foot. The condition was not noted on the report of a 
February 2006 military separation examination. 

On a June 2006 VA Compensation and Pension examination for 
general medical evaluation, the Veteran reported that prior to 
military service he had intermittent fungal infection of the 
feet, and that he had an increase in his tinea pedis during 
service and it had been constant since. He stated that he had 
never taken any oral medications for this. It had been intensely 
pruritic but otherwise not painful and   did not affect his 
systemic health. He stated that in early 2004, he began using  
over-the-counter cream twice daily to his feet. According to the 
Veteran, he was seen medically for his feet in July 2004 and for 
a month he took a prescription strength clotrimazole combined 
with a topical steroid, after which he switched back to an over-
the-counter medication. Following a physical examination, the 
diagnosis was of left tinea pedis affecting 0% of the exposed 
skin, and less than 1% of the total body surface area. The VA 
examiner indicated that a skin examination was clear except for 
the left foot, where there was scaling of the large toe in the 
medial aspect of the left heel. 

The medical records obtained from various private treating 
physicians do not provide any indication of treatment for a 
fungal disorder of the feet. 

The Veteran in furtherance of this claim contends that he 
recalled visiting a ship's corpsman for treatment of his 
athlete's foot problem, and could not account for the lack of 
medical records corresponding to this event. He further indicated 
that service records did corroborate him having had cellulitis 
and staph infection on his left second toe. According to the 
Veteran, he began to experience chronic athlete's foot after that 
earlier problem.

More recently, the RO has scheduled the Veteran for numerous 
dermatological examinations in 2008 and 2009, ostensibly for 
evaluation of the condition at issue. However, on each occasion 
the Veteran without good cause being proffered        failed to 
report to the scheduled examination. He has not since requested 
that VA reschedule the examination on his behalf. Under these 
circumstances, therefore, this claim for service connection must 
be rated based on the existing evidence of record.                
See 38 C.F.R. § 3.655(b) (2010).  

Having reviewed the foregoing, the Board concludes that service 
connection is not warranted for the claimed condition of 
athlete's foot. To the extent this condition currently manifests, 
the competent and probative evidence does not establish that it 
is related to an incident of the Veteran's military service, or 
was incurred therein. Of first priority in consideration of this 
claim is that there manifest evidence of the current claimed 
disability. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to those 
claims which show a present disability.").   Here, there is no 
indication of tinea pedis on the right foot. The June 2006 VA 
examiner determined that the Veteran had tinea pedis over a small 
portion of the heel on the left side, so this provides the clear, 
if limited indication of a current disability. There remains the 
element to be proven that the condition claimed is of service 
origin. In other words, there must exist a causal nexus between 
the disability and military service. 

On this subject of medical nexus, the competent findings this 
time fall short of the evidentiary requirement. Of particular 
note, there is no documentation anywhere of treatment for tinea 
pedis during service, including any indication of the July 2004 
treatment report to which the Veteran refers. The Board's inquiry 
is not constrained to medical evidence alone, as the Veteran is 
competent to relate lay observations of  in-service 
symptomatology, and indeed continuity of symptomatology since 
then. See Washington v. Nicholson, 19 Vet. App. 191, 195 (2005); 
Barr v. Nicholson,    21 Vet. App. 303, 307 (2005). However, the 
likelihood of tinea pedis manifesting in service as the Veteran 
alleges appears somewhat dubious. This is considering           
that the STRs are meticulous in their description of in-service 
symptomatology involving a similar though unrelated problem of 
left second toe cellulitis and staph infection, yet never make 
any reference to tinea pedis. Furthermore, tinea pedis as a 
microscopic fungal infection is not the type of event readily 
amenable to lay observation or diagnosis, such as the ability the 
Veteran would have to readily report a knee or back injury. The 
Board cannot assign significant probative weight to the Veteran's 
own self-diagnosis of tinea pedis in service, without 
corresponding records. Moreover, the sheer minimal nature of the 
diagnosis offered by the            June 2006 VA examiner, of 
tinea pedis in one small section of the left heel, tends to rule 
out a widespread dermatological condition with the probability of 
a more       long-term history. In short, while the Veteran is 
competent to relay events within his lay observation, there is 
not credible and persuasive indication here of tinea pedis during 
service to the extent described. Absent demonstrable disability 
during service, there is no foundation upon which a medical nexus 
to service can be established.

If there remained any doubt after consideration of the foregoing 
that perhaps         the Veteran's post-service tinea pedis 
symptomatology had some connection to his military service, no 
further medical inquiry into this question is possible as            
the Veteran did not report to a VA dermatological examination on 
numerous occasions, and hence, this claim must be evaluated on 
the existing evidence of record. 

Accordingly, due to the absence of a current disability, tinea 
pedis on the right foot cannot be recognized as a service-
connected disability. Meanwhile, the small patch of tinea pedis 
as diagnosed on the left side is not shown to have an objective 
medical relationship to the Veteran's military service.   

For these reasons, the Board is denying the claim for service 
connection for athlete's foot. The preponderance of the evidence 
is against the claim, and under these circumstances the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

B.	Right Wrist Condition

The Veteran's STRs reflect extensive ongoing treatment for right 
wrist problems. The course of evaluation and treatment is aptly 
summarized through a December 2005 Medical Board report, 
indicating that the Veteran initially injured his wrist in a 
football game in October 2004. The wound developed a cellulitis 
infection after the injury, and approximately three weeks later 
he underwent an exploration and ganglion cyst excision. The 
Veteran developed a subacute infection and in March 2005 
underwent excision of material consistent with a ganglion cyst. 
Analysis of the material revealed Citrobacter. Then in May 2005 
he underwent a third procedure, a right wrist open extensor 
tendon tenosynovectomy. All of the wounds in the right wrist had 
now healed, but the Veteran complained of persistent pain and 
inability to perform activities of daily living. A program of 
occupational therapy had not resulted in significant improvement 
in range of motion. Recent x-rays did not show any bony 
pathology, as x-rays of the right wrist were within normal 
limits. Apart from post-surgical scars and some diminished grip 
strength, on physical examination there was little indication of 
right wrist symptomatology. The final diagnosis was Citrobacter 
infection, right wrist, healed, with persistent pain.             
The Medical Board concurred with this diagnosis, indicated that 
the Veteran        would be unable to fulfill his military 
duties, and referred the case to the Physical Evaluation Board 
for final disposition.

Thus far, the Veteran has been awarded service connection for 
scars of the right wrist status post surgery. 

On a June 2006 VA examination of the joints, a physical exam of 
the right wrist including range of motion studies was generally 
normal, and a right wrist x-ray was negative. The diagnosis 
provided was that the objective data did not support a diagnosis 
for the right wrist at that time. 

There is a June 2007 letter on file from M.A.K., a private 
chiropractor, stating that one of the Veteran's treated problems 
included post-surgical complications in the right wrist due to 
scar tissue. These symptoms included swelling, pain and marked 
decreased range of motion. The Veteran had undergone supportive 
therapy for the wrist including ultrasound treatment and 
chondroiton glucosamine supplements with collagen but the 
treatment options were considered limited. According to this 
chiropractor, the right wrist was also palpably tender with 
marked decreased extension and flexion. An x-ray revealed no 
arthritis or bony destruction of the carpals or phalanges of the 
right hand or wrist, and this led the chiropractor to fell that 
all of the Veteran's wrist problems were tissue damage and 
cicatrization. 

The January 2008 report from Dr. W.A.B., private physician, 
initially indicates review of the Veteran's military records 
including the surgeries to the right wrist while in the military. 
At that time, the Veteran had continued pain, and easy fatigue in 
the right wrist with some decreased range of motion. There was 
numbness              at times over the back of the hand. It hurt 
to bear weight on the palm, and there was popping at times from 
around the wrist and cold intolerance as well. Following a 
physical examination, the diagnosis was alteration of sensation 
of the right hand;  and tenosynovitis of the right wrist. The 
evaluating physician commented that this condition dated back to 
October 2004, as the Veteran was having problems from the 
multiple operations with reflux or autonomic changes due to the 
prolonged problems with the hand and the surgeries. A course of 
physical therapy was recommended. 

The Board concludes on the facts presented above that entitlement 
to service connection for a right wrist disorder is warranted. 
The service medical history is clear in establishing the 
background of initial injury to the right wrist, and several 
ensuing surgeries. Moreover, at least two treatment providers 
have concluded that the Veteran continues to experience residual 
disability from that original injury and surgeries. While on June 
2006 VA examination no such disability was found, subsequent 
private treatment professionals have clarified that the Veteran 
experiences a soft tissue injury not easily detectable by x-ray 
and possibly involving scar tissue from the surgeries that were 
intended to alleviate a wrist problem in the first place. The 
January 2008 physician's report assigns the specific diagnosis of 
tenosynovitis of the wrist. This can be readily distinguished 
from the post-surgical scarring from the wrist surgeries on the 
external skin surface, for which the Veteran already is service-
connected, and therefore does not provide for a duplicative award 
of disability compensation for the same underlying manifestation. 
See 38 C.F.R.             § 4.14 (precluded the evaluation of the 
same disability under two different diagnoses, under VA's rule 
against "pyramiding"). Moreover, there is no indication from 
the record of any intercurrent injury since service that could 
have been the cause of right wrist problems, besides the injury 
and treatment course only a few years earlier during service. 

Consequently, resolving any reasonable doubt in the Veteran's 
favor as to the   nature and extent of service-related right 
wrist injury, the Board finds that service connection should be 
granted for tenosynovitis of the right wrist. See 38 C.F.R.           
§ 3.102.




C.	Sinusitis

STRs do not reference any complaints or treatment concerning 
sinusitis per se. 
As reflected in a February 2006 clinical record, the Veteran 
reported having symptoms consistent with seasonal allergic 
rhinitis since having been stationed       in Mississippi. He 
complained of sneezing and itchy eyes. The symptoms were resolved 
with Zytec taken by mouth daily. 

The Veteran underwent a May 2006 VA examination of the nose and 
sinus region. He then complained of having had chronic allergies, 
for which he was treated by a corpsman in service with Zyrtec and 
which he had been on for a prolonged time.  To his knowledge, he 
had never a had a sinus infection. His primary complaint was that 
of nasal congestion. Following a physical examination, the 
diagnostic impression was probable mild allergic rhinitis by 
history; and no current evidence of acute or chronic nose or 
sinus disease otherwise. 

In October 2006, the Veteran underwent a detailed medical 
evaluation at a private facility to determine the extent of his 
susceptibility to seasonal allergies. On a follow-up evaluation 
the next month, the Veteran reported that he still had nasal 
congestion and Zyrtec did not help him much. After an examination 
including nasal smear procedure, the impression was of allergic 
rhinitis, and a sinus infection. There is no record of further 
evaluation or treatment in this regard. 

The foregoing does not present the basis for recognizing service 
connection for sinusitis. Initially, there is one documented 
isolated episode of the condition post-service from November 
2006, so the requirement of a current disability is satisfied. It 
is noted that even if that episode of sinusitis soon cleared up, 
it is sufficient for adjudication purposes that sinusitis existed 
on or around the time period when       the Veteran filed his 
claim for VA benefits. See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007). Besides a current disability, however, there 
must also manifest evidence causally linking the claimed 
condition to military service. See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); Hickson, supra. See, 
too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).        

There is no competent and probative evidence in this case to 
establish any causal connection between the Veteran's sinusitis 
episode and his military service.          Service records are 
absent mention of the condition. The Veteran also does not allege 
ever having had sinusitis in service, including when questioned 
on the subject on VA examination. Nor is there any history of 
treatment for sinusitis until the one episode noted in November 
2006. The record essentially lacks continuity of symptomatology 
of sinusitis from service discharge through the date of initial 
diagnosis. See 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (the elements of in-service incurrence of a 
disease or injury, and an association between that and a present 
diagnosed disability may be substantiated through a demonstration 
of continuity of symptomatology). Without any indication that 
sinusitis is a disability of service origin, the element of a 
causal nexus to service cannot be satisfied.
 
Accordingly, the Board is denying the claim for service 
connection for sinusitis. The preponderance of the evidence is 
unfavorable, and hence the benefit-of-the-doubt doctrine does not 
apply.

D.	Headaches

In addition to direct service connection, service connection may 
also be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a). In addition, a claimant is entitled to service 
connection on a secondary basis when it is shown that a service-
connected disability has chronically aggravated a nonservice-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 
Under the current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the disease, will be service connected. In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to the baseline level of 
severity of the nonservice-connected disease or injury (prior to 
the onset of aggravation by service-connected condition),            
in comparison to the current level of severity of the nonservice-
connected disease or injury. These evaluations of baseline and 
current levels of severity are to be based upon application of 
the corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 
38 C.F.R. § 3.310(b). 

The Veteran's contention is that his headaches are the direct 
result of his service-connected degenerative disc disease in the 
neck. 

A June 2006 VA examination indicates the Veteran's report that 
while in military service he began having pain in both upper 
trapezius muscles radiating into the posterior neck and head. 
This reportedly was a band-like sensation that was worse in the 
morning and could be fairly severe. There were no associated 
neurological or visual changes and no associated nausea, vomiting 
or photophobia. The Veteran  had four to five of these headaches 
per week and they would last from one to three hours. He took 
Tylenol as needed for the headaches. In providing a diagnostic 
summary, the VA examiner indicated that the Veteran's head pain 
represented a tension-type headache, and stated it was likely 
coming from his neck. 

On VA examination of the spine in October 2007, the Veteran again 
described headache pain which continued to originate at the left 
trapezius area, and radiated to his occiput region.

The Board concludes upon evaluation of the record that service 
connection for headaches on a secondary basis must be denied. The 
current state of the competent evidence fails to establish to a 
reasonable likelihood that the Veteran's headaches are 
etiologically related to his service-connected degenerative disc 
disease of the cervical spine. The Board's evaluation of this 
claim is limited to just the evidence of record, given the 
Veteran's failure to report, without good cause shown, for 
several scheduled VA neurological examinations. See 38 C.F.R. § 
3.655(b). Reviewing only the evidence before it, therefore, the 
requisite secondary medical relationship between headaches and 
service-connected disability is not shown. In the one medical 
opinion with any relevance on this subject, the June 2006 VA 
examiner commented that the Veteran's tension headaches were 
"likely coming from his neck." Unfortunately, from this 
statement there is no way to ascertain whether this establishes 
any linkage to a service-connected cervical spine disorder. From 
the context of the exam report, the VA examiner may well have 
been simply describing the distribution of pain -- i.e., as 
beginning in the upper trapezius region and traveling upward. 
Without further clarification, it cannot be concluded that                 
the Veteran has tension headaches that are due specifically to 
his underlying degenerative disc disease of the neck region. 
Indeed, to obtain such clarification was one of the purposes of 
the scheduled VA examination in this case, to which as previously 
indicated, the Veteran did not report. Given the current medical 
information on file, there is no evidentiary basis to demonstrate 
that the Veteran's headaches were caused or aggravated by a 
cervical spine disability. 

The Veteran's own assertions have also been afforded appropriate 
weight.           His discussion of the underlying presence of 
headaches, and their relative severity  is all information he is 
competent to assert. However, as he is a layperson, he cannot 
opine on the causation of headaches, as a matter of medical 
complexity involving the origin of neurological pathology, and 
not within the purview of lay observation. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board is denying the claim for service 
connection for headaches, as secondary to a cervical spine 
disorder. The preponderance of the evidence is unfavorable, and 
hence the benefit-of-the-doubt doctrine does not apply.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 38 
C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings. 
See Fenderson, supra, at 125-26.
 
For purposes of evaluating the service-connected disabilities 
below, the Veteran was scheduled for several VA Compensation and 
Pension examinations in 2008 and 2009 for which he failed to 
report without good cause. Therefore, these increased rating 
claims are being determined based entirely upon evaluation of the 
existing evidence of record, as required under 38 C.F.R. § 
3.655(b) under such circumstances.

A.	Gastrointestinal Disorder

The Veteran is presently service-connected for the condition of 
gastroesophageal reflux disorder, with irritable bowel syndrome, 
which the RO has chosen to evaluate as 30 percent disabling, 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, for GERD 
rated by analogy to a hiatal hernia. See 38 C.F.R. § 4.27 
(providing that an unlisted disease, injury or residual condition 
may be rated by analogy). 

Diagnostic Code 7346 provides that a 10 percent rating is 
warranted for a hiatal hernia with two or more of the symptoms 
for the 30 percent rating but of lesser severity. A 30 percent 
rating is assigned when there is a hiatal hernia characterized by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, and productive of considerable impairment of 
health. A maximum rating of 60 percent is warranted when the 
disorder is productive of symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.  

Also available for application is 38 C.F.R. § 4.114, Diagnostic 
Code 7319,            for irritable colon syndrome. Under that 
diagnostic code, a noncompensable rating is assigned for a mild 
condition with disturbances of bowel function with occasional 
episodes of abdominal distress. A 10 percent rating is assigned 
for a moderate condition with frequent episodes of bowel 
disturbance with abdominal distress.           A maximum 30 
percent rating is assigned for a severe condition with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress. 
 
Where there are coexisting gastrointestinal disorders that are 
service-connected, these diseases of the digestive system, 
particularly within the abdomen, while differing in the site of 
pathology, may produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113. 

It follows that under the rating schedule pertaining to the 
digestive system, evaluations under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not 
be combined with each other. Rather, a single rating        will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such evaluation. 38 C.F.R. § 4.114.  

The Veteran contends in support of his claim that the RO 
improperly rated his GERD with IBS as a single disability, and 
that these conditions should be recognized separately and 
distinctly for disability compensation purposes. 
A VA digestive system examination was completed June 2006. The 
Veteran's chief complaints were heartburn lasting 30 minutes 
after eating with some regurgitation of stomach contents into his 
mouth, and occasional nausea and vomiting. He was on Prilosec OTC 
on a daily basis and this controlled the situation well. 
Occasionally he still might have some heartburn for a few minutes 
after eating. If he went off the medication his symptoms would 
recur. While in service the Veteran had frequent diarrhea and 
abdominal bloating. Prilosec OTC had helped these symptoms so 
that he had one to three soft bowel movements per day and once or 
twice a week would briefly have abdominal bloating. About once 
per week, he would also have some right upper quadrant colicky 
pain unrelated to eating that would last a minute.                 
The diagnoses were of GERD and IBS. 

Upon re-examination in October 2007, the Veteran denied any 
dysphagia with solids or liquids. He experienced pyrosis about 
once weekly and this was unassociated with meals. He denied any 
hematemesis, melena, or regurgitation of ingested foods. He did 
occasionally have nausea which likewise was nonspecific. He 
remained on Prilosec which offered some relief. There was no 
history of any gastrointestinal malignancy, malnutrition or 
anemia. As to IBS symptoms,              the Veteran stated that 
his weight was quite variable and fluctuated within a          20 
pound range. His predominant symptom was flatulence which 
occurred daily and likewise was unrelated to anything he ate. 
There was no history of fistula, ulcerative colitis, or Crohn's. 
There was no history of abdominal trauma or surgery on the 
gastrointestinal tract. He was not on any specific medications 
for IBS. Functionally, he stated that flatulence prevented him 
from being very productive at work, and from time to time he 
would have to leave work early or take days off to address his 
stomach condition. 

Based upon review of the medical evidence in light of the 
pertinent rating criteria, the existing 30 percent evaluation 
remains the highest assignable rating for the Veteran's service-
connected gastrointestinal disorder. The determination of the 
appropriate evaluation is a matter to be determined by applying 
the correct rating criteria, and at the outset the Board finds 
that the RO has properly applied Diagnostic Code 7346 for a 
hiatal hernia, for rating GERD by analogy.          Whereas the 
Veteran contends that both GERD and IBS should be evaluated          
as separate disabilities, pertinent regulations expressly provide 
that only one such condition may provide the basis for 
determining a disability rating, that is, the condition which 
reflects the dominant disability picture. See 38 C.F.R. § 4.114. 
Essentially, by law the Veteran cannot be assigned two distinct 
evaluations under Diagnostic Codes 7346 and 7319 -- the more 
appropriate diagnostic code must be applied in this regard. To 
this effect, the maximum available disability rating pursuant to 
Diagnostic Code is 7319 is 30 percent, so no higher than the 
disability rating already assigned in this particular case. So 
the only potential for a higher evaluation would ensue through 
application of Diagnostic Code 7346,                         for 
evaluating the service-connected condition of GERD as analogous 
to a            hiatal hernia. The VA examination reports also 
tend to reflect GERD as being the predominant disability, 
supporting the implementation of Diagnostic Code 7346        as 
the applicable rating criteria.   

The competent medical evidence does not establish that the 
criteria for the next higher rating of 60 percent under 
Diagnostic Code 7346 have been satisfied for    the Veteran's 
gastrointestinal disorder. Pursuant to that diagnostic code,                      
a 60 percent evaluation is assigned for a disorder that is 
productive of symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health. Having 
considered the record, there is no indication that GERD is 
manifested by   the vast majority of these symptoms. The Veteran 
did not describe vomiting on    the most recent VA examination, 
and indeed specifically denied that symptom.         There was no 
material weight loss, but only fluctuation within a 20 pound 
range. The Veteran likewise denied any form of anemia or 
malnutrition. Nor did                the Veteran's symptoms 
present in "severe" form, as symptoms such as pyrosis 
(heartburn) appeared at most once weekly, and were in any event 
well controlled through over-the-counter medication. In short, 
the Veteran's overall symptomatology still best approximates the 
criteria for a 30 percent rating under Diagnostic Code 7346, for 
when there is persistent recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation (amongst other symptoms), 
rather than the criteria set forth for the highest assignable 
rating of 60 percent. 


B.	Cervical Spine Disorder

Presently, a 10 percent rating is assigned for degenerative disc 
disease of the cervical spine, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, pertaining to degenerative arthritis of the 
spine. 

Degenerative arthritis of the spine is to be evaluated in 
accordance with VA's General Rating Formula for Diseases and 
Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the cervical spine 
greater than 30 degrees but not greater than       40 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or a combined range of motion not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the 
cervical spine of       15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine        30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 


Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, lateral flexion to 45 degrees in 
either direction; and lateral rotation to 80 degrees in either 
direction. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.              The normal 
combined range of motion of the cervical spine is 340 degrees.             
The normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.
When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59. 

The Veteran underwent a May 2006 VA examination of the cervical 
spine, during which he reported having constant moderate pain 
that did not radiate or affect his ability to walk. Aggravating 
factors included bending of the neck and sleeping, which brought 
on severe 9/10 pain that occurred 15 days out of a month on 
average and would last at least three hours. The Veteran denied 
any incapacitating episodes requirement prescribed bed rest due 
to this condition. On physical examination, range of motion of 
the cervical spine consisted of flexion to 40 degrees, extension 
to 40 degrees, lateral flexion right and left to 40 degrees, and 
rotation right and left 40 degrees. The range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance on repetitive use. Evaluation of the cervical spine 
also revealed mild paravertebral muscle spasms, and tenderness. 
An x-ray revealed reversal of the cervical lordosis and mild 
spurring consistent with degenerative disc disease. The diagnosis 
was degenerative joint disease of the cervical spine with spasm.

The June 2007 letter from M.A.K., a chiropractor, indicates 
treatment of                 the Veteran for chronic neck and 
shoulder pain. Orthopedic testing should that cervical rotation 
was approximately 50 degrees bilaterally, while flexion and 
extension were within normal ranges. The stated diagnosis was 
degenerative joint disease of the cervical region with arthrosis 
and concomitant bilateral brachial neuralgia and paresthesia. 


On VA examination of the spine again in October 2007, the Veteran 
described an impact of neck pain upon activities of daily living 
stating that he could not lift objects over one to two pounds, 
and during weekly flare-ups he would have to lie down for a time. 
Objectively range of motion was flexion to 45 degrees, extension 
to 40 degrees pain-free (and 55 degrees with pain), right and 
left lateral flexion to 50 degrees with endpoint pain, and right 
and left rotation 70 degrees. The range of motion was not 
additionally limited following repetitive use due to pain or 
fatigue. There was no muscle spasm or tenderness to palpation in 
the cervical spine.    Motor strength was 5/5 in the upper 
extremities. Gait and sensory exams were normal. The diagnosis 
was mild cervical degenerative arthritis. 

The Board finds that the Veteran's cervical degenerative disc 
disease is properly rated as 10 percent disabling since the 
effective date of service connection.  Pursuant to the applicable 
general rating formula, the next higher 20 percent rating 
requires evidence demonstrating forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; or 
a combined range of motion not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242. 

Given a comprehensive review of the evidence, there is no finding 
to demonstrate that any of the necessary conditions for a higher 
20 percent rating are met. On VA examination in May 2006, forward 
flexion of the cervical spine was to 40 degrees. There was no 
indication of any further mobility lost due to pain, weakness, 
fatigue or other forms of functional loss, as required 
consideration for evaluation purposes under DeLuca v. Brown. See 
also 38 C.F.R. §§ 4.45, 4.59. This represents the most pronounced 
measurement of record regarding limitation of motion in the plane 
of forward flexion, and does not approach the objective 
requirement for what will warrant an increased rating. Meanwhile, 
on every available range of motion study, combined range of 
motion (in all measured planes) well exceeded 170 degrees. 
Finally, there is no indication of muscle spasm or guarding, with 
attendant abnormal gait or abnormal spinal contour. Notably, the 
October 2007 VA examiner directly observed that there was no 
muscle spasm or apparent tenderness to palpation in the cervical 
spine. Nor does the Veteran meet any of the requirements for a 
higher evaluation than 20 percent, inasmuch as these would 
require only a greater degree of limited motion of the cervical 
spine region, which is not present for the aforementioned 
reasons.

Accordingly, a 10 percent evaluation remains correct for a 
cervical spine disorder under provisions of the VA rating 
schedule. 

C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. To this effect, he 
remains gainfully employed on a full time basis. The Veteran's 
service-connected disorders also   have not necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board is denying the claims for increased 
rating for gastrointestinal and cervical spine disorders. This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claims under review. The preponderance of the evidence is 
against the claims,     and under these circumstances the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. 



ORDER

Service connection for chronic athlete's foot is denied.

Service connection for right wrist condition with pain is 
granted.

Service connection for sinusitis (claimed as sinus congestion) is 
denied.

Service connection for headaches, secondary to service connection 
degenerative disc disease of the cervical spine, is denied

A higher initial rating than 30 percent for GERD with IBS is 
denied.   

A higher initial rating than 10 percent for degenerative disc 
disease of the cervical spine is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


